Case: 3:21-cv-00534-jdp-ajs-eec Document #:16 Filed: 08/26/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

August 26, 2021

BLACK LEADERS ORGANIZING FOR
COMMUNITIES, VOCES DE LA FRONTERA, the
LEAGUE OF WOMEN VOTERS OF WISCONSIN,
CINDY FALLONA, LAUREN STEPHENSON,
and REBECCA ALWIN,

Plaintiffs,
Vv. Case No, 21-cv-00534-jdp
ROBERT F. SPINDELL, JR., MARK L. THOMSEN,
DEAN KNUDSON, ANN 5. JACOBS, JULIE M.
GLANCEY, and MARGE BOSTELMANN,, in their
official capacity as members of the Wisconsin Elections
Commission, and MEAGAN WOLEF, in her official
capacity as the Administrator of the Wisconsin
Elections Commission,

Defendants.

ne ne ae ee a ee ee a ae ee

ORDER

The complaint in this case alleges that Wisconsin’s current legislative districts are
unconstitutionally malapportioned. Chief Judge James D. Peterson, to whom the case is
assigned, notified me under 28 U.S.C, § 2284(b)(1) that § 2284(a) requires a three-judge district
court.

Hunter v. Bostelmann, No. 21-cv-512-jdp, raises a similar challenge and is also assigned
to Chief Judge Peterson. On August 17, 2021, lappointed Circuit Judge Amy J. St. Eve and
District Judge Edmond E. Chang of the Northern District of Illinois as the additional
members of the three-judge court in Hunter. These cases should be heard by the same panel.

Accordingly, I hereby designate Circuit Judge Amy J. St. Eve and District Judge
Edmond E. Chang as the additional members of the three-judge court in this case.

phon A (A he

Dfane S. Sykes, Chieffudge
United States Court of Appeals
for the Seventh Circuit
